ICJ_048_NorthernCameroons_CMR_GBR_1961-07-06_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 6 JUILLET 1961

1961

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER OF 6 JULY 1961
La présente ordonnance doit étre citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du 6 juillet 1967: C. I. J. Recueil 1961, p. 55.»

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 6 July 1961: I.C.J. Reports 1961, p. 55.”

 

N° de vente: 9 47
Sales nurmber

 

 
55

INTERNATIONAL COURT OF JUSTICE

YEAR 1961
6 July 1961

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN v. UNITED KINGDOM)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

Whereas, on 30 May 1961, M. Kuoh Moukouri, Ambassador of
Cameroun to France, filed in the Registry of the International
Court of Justice an Application instituting proceedings by his
Government referring to the Court a dispute with the United
Kingdom of Great Britain and Northern Ireland relating to the
Northern Cameroons;

Whereas, by a letter of the same date, the Ambassador of
Cameroun to France stated that he had been appointed as Agent
for his Government and whereas this appointment was confirmed
by a communication dated 31 May 1961 from the Minister for
Foreign Affairs of the Republic of Cameroun;

Whereas the Application founds the jurisdiction of the Court on
Article 19 of the Trusteeship Agreement for the Territory of the
Cameroons under British Administration approved by the General
Assembly of the United Nations on 13 December 1946;

Whereas, on 31 May 1961, a copy of the Application was trans-
mitted to the Ambassador of the United Kingdom to the Nether-
lands;

4

1961
6 July
General List:
No. 48
NORTHERN CAMEROONS (ORDER OF 6 VII 61) 56

Whereas, by a letter dated 7 June 1961, the Ambassador of the
United Kingdom to the Netherlands informed the Registry that
Mr. F. A. Vallat had been appointed as Agent of the United King-
dom in this case;

Having ascertained the views of the Parties,
Fixes as follows the time-limits for the filing of Pleadings:

for the Memorial of the Republic of Cameroun, r November 1961;

for the Counter-Memorial of the United Kingdom. 1 March 1962;

reserves the subsequent procedure fcr further decision.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this sixth day of July, one
thousand nine hundred and sixty-one, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Republic of Cameroun and
to the Government of the United Kingdom of Great Britain and
Northern Ireland, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
